Hyman, C. J.
Plaintiff sued to recover of defendant the value of nine bales of cotton, weighing á-,500 pounds, as having been shipped’and sold by defendant for him.
*218The jury, before whom the case was tried, gave a verdict against defendant for $1,350. The Judge having rendered judgment pursuant to the verdict, defendant appealed.
Defendant received the cotton to ship and sell it for plaintiff.
There is no evidence of what the cotton was worth at the time of its delivery or sale, except defendant’s declaration.
When defendant received the cotton, he stated that by shipping, forty or forty-five cent3 a pound could be gotten for it; but there is evidence that before it was shipped its value had very much decreased, and it would certainly be unjust to make defendant pay such value as he stated on its delivery, when there is no evidence that there was neglect on his part in shipping the cotton.
With the evidence before us, we can only fix the value of the cotton when sold; by an offer made by defendant, about the time of sale, to buy cotton at twenty-seven cents a pound.
We think judgment should be against defendant for what he was willing to give for cotton about the time of the sale of plaintiff’s cotton, in the absence of other proof of value.
At defendant’s valuation, the 4,500 pounds of cotton were worth $972. There is evidence that he paid plaintiff $110, which reduces the amount owing by him to plaintiff to $862.
As no interest is claimed by plaintiff, none can be allowed him. Code of Practice, Art. 553.
It is decreed that the judgment of the District Court be annulled and reversed. It is further decreed that plantiff recover of defendant the sum of eight hundred and sixty-two dollars, and the costs of suit in the District Court, the cost of appeal to be borne by plaintiff.
Rehearing refused.